 

THE City oF NEw YoRK

JAMES E. JOHNSON LAW DEPARTMENT CHRISTOPHER G. ARKO
Corporation Counsel 100 CHURCH STREET Senior Counsel
NEW YORK, NY 10007 Phone: (212) 356-5044

Fax: (212) 356-1148
carko@law.nyc.gov

April 1, 2020

VIA ECF

Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Jonathan Mercedes v. City of New York et al., 17 Civ. 7368 (AKH)

Your Honor:

I am a Senior Counsel in the New York City Law Department, attorney for
defendants Police Officer Richard Evans, Police Officer Anthony Amirally, Police Officer Kevin
Treacy, and Police Officer Christopher Boland. Trial is currently scheduled to commence in this
matter on November 2, 2020. I write to respectfully inform the Court that one of the individual
defendants is unavailable that week due to a previously scheduled vacation. After conferring
with plaintiff and the individual defendants, I respectfully request that trial be adjourned to
January 19, 2021 (Monday, January 18, 2021 is a holiday) or January 25, 2021.

I thank the Court for its time and attention to this request.

Respectfully submitted,

|e] Christopher G. rbrke

Christopher G. Arko
Senior Counsel

  
   

CC: Jeffrey Rothman, Esq. (via ECF)
~ Attorney for plaintiff
